                     Case 1:17-cr-00116-VM Document 73
                                                    74 Filed 06/30/20
                                                             07/01/20 Page 1 of 1



           Robert G. Stahl, Esq.                                U.S. Department of Justice
           April 7, 2017
           Page 1                                               United States Attorney
                        July 1, 2020                            Southern District of New York
                                                                The Silvio J. Mollo Building
                                                                One Saint Andrew’s Plaza
                                                                New York, New York 10007



                                                                June 30, 2020

           BY ECF and EMAIL
           The Honorable Victor Marrero
           United States District Judge
           Southern District of New York
           Daniel Patrick Moynihan U.S. Courthouse
           500 Pearl Street
           New York, New York 10007

                  Re:     United States v. Barry Connell, 17 Cr. 116 (VM)

           Dear Judge Marrero:

                   The Government writes with respect to the restitution deadline in the above-referenced
           case. At the defendant’s sentencing, the Court made clear that it would order restitution, and
           directed the Government to submit a proposed restitution order by April 30, 2020. (See Dkt. 66 at
           7-8). The Court granted the parties’ previous requests for an extension of the restitution deadline,
           which is currently July 1, 2020. (Dkt. 68, 70). The Government and defense counsel are attempting
           to work toward a consent restitution order but have been delayed due to the COVID-19 pandemic.
           In addition, the process has been delayed by health issues of defense counsel and, most recently,
           the defendant. The Government accordingly requests a third extension of the restitution deadline
           until August 3, 2020. See Dolan v. United States, 560 U.S. 605, 608 (2010) (court “retains the
           power to order restitution” after the 90-day deadline set forth in 18 U.S.C. § 3664(d)(5)); United
           States v. Gushlak, 728 F.3d 184, 191 (2d Cir. 2013) (same); United States v. Pickett, 612 F.3d 147,
           149 (2d Cir. 2010) (same). Defense counsel consents to this request.

                                                                Respectfully submitted,
The request for extension is granted.
                                                                AUDREY STRAUSS
                                                                Acting United States Attorney
July 1, 2020
                                                          By:    _/s/ Won S. Shin
                                                                 Won S. Shin
                                                                 Assistant United States Attorney
                                                                 (212) 637-2226

           cc:    Jesse M. Siegel, Esq.
